Exhibit 10.2















RIVERVIEW BANCORP, INC.


RIVERVIEW COMMUNITY BANK




CHANGE IN CONTROL AGREEMENT


FOR


____________







--------------------------------------------------------------------------------





RIVERVIEW BANCORP, INC.


RIVERVIEW COMMUNITY BANK


CHANGE IN CONTROL AGREEMENT


FOR


____________



--------------------------------------------------------------------------------





This CHANGE IN CONTROL AGREEMENT (“Agreement”) is entered by and between
RIVERVIEW BANCORP, INC., a registered savings and loan holding company
(“Bancorp”), RIVERVIEW COMMUNITY BANK, a federally chartered savings bank (the
“Bank”), which is a wholly owned subsidiary of Bancorp (Bancorp and the Bank are
collectively referred to as the “Company”), and _____________ (“Executive”), and
is dated December 31, 2018 (the “Effective Date”).  The Company and Executive
are referred to herein individually as a “Party” and, collectively, as the
“Parties.”


1.           Term; Extensions.




(a)
Term.  The term of this Agreement begins on the Effective Date and shall
continue until the one (1) year anniversary thereof, unless Executive’s
employment is terminated earlier (the “Term”).





(b)
Extensions.  At any time during the Term of this Agreement, the Company’s Board
of Directors (the “Board”) may elect in writing to extend the Term of this
Agreement on the same terms and conditions for one (1) additional year beyond
the current Term.  This Agreement may be extended in writing any number of times
in the same manner.





(c)
At-Will Employment.  Notwithstanding the Term of this Agreement or anything else
contained herein, the Bank employs Executive on an “at will” basis, which means
the Company may terminate Executive’s employment at any time for any lawful
reason or for no reason at all, subject to the provisions of this Agreement.




2.
Definitions.





(a)
“Cause.”





(1)
Definition.  Cause for termination of employment means the occurrence of any one
or more of the following:





(A)
Conviction of any felony, a misdemeanor involving moral turpitude, or of any
crime in connection with Executive’s duties;





(B)
Removal of Executive from office or permanent prohibition of Executive from
participating in the conduct of the Company’s affairs by an order issued by a
bank regulatory authority;





(C)
Conduct involving dishonesty, embezzlement, misappropriation, fraud, or a
material breach of a fiduciary duty in the performance of Executive’s duties;



1


--------------------------------------------------------------------------------


(D)
Participation in any incident compromising Executive’s reputation and as a
consequence materially diminishing Executive’s ability to represent Company with
the public;





(E)
Conduct significantly harmful to the Company, including but not limited to
public disparagement of the Company or any affiliate of the Company, intentional
or reckless violation of law or of any significant policy or procedure of the
Company;





(F)
Willful misfeasance, gross negligence, or refusal or failure to act in
accordance with any lawful stipulation, requirement or directive of the Board or
the Company’s Chief Executive Officer (the “CEO”);





(G)
Material breach of any material obligations under this Agreement or any other
written policies or rules of the Company;





(H)
Sexual harassment, as defined by the Company’s internal written policies;





(I)
Willful unauthorized disclosure of trade secrets and Confidential Information
(as defined below in Section 5); or





(J)
Chronic drug or alcohol abuse to an extent that materially impairs Executive’s
performance of Executive’s duties.





(2)
Procedure for Termination for Cause.  Termination for Cause will be automatic
upon the occurrence of an incident under Subsections (2)(a)(1)(A) or (B) above. 
Otherwise, the Board may not terminate Executive’s employment for Cause unless:





(A)
With respect to incidents under Subsections (2)(a)(1)(C), (D), (E), (F), (G),
(H), (I), or (J):





(i)
Executive is given reasonable written notice (in no event less than five (5)
business days’ notice) of the Board meeting called to make that determination;
and





(ii)
Executive and Executive’s legal counsel are given the opportunity to address the
incident(s) at that meeting.





(B)
In addition, with respect to incidents under Subsections 2(a)(1)(F) or (G) only,
Executive is first given:





(i)
Written notice by the Board or CEO specifying in detail the performance issues;
and





(ii)
A reasonable opportunity to cure the issues specified in the notice; provided,
however, if Company reasonably expects irreparable injury from a delay in
termination, Company may terminate Executive without an opportunity to cure.





(iii)
If an opportunity to cure is provided, Company’s Board shall also determine, in
its sole discretion, whether Executive has in fact cured



2


--------------------------------------------------------------------------------







the cause and done so in a timely manner.





(b)
“Good Reason."






(1)
Definition.  Subject to Subsection (2) below, Good Reason for Executive’s
resignation means any one or more of the following occurring without
Executive’s consent:





(A)
A material reduction of Executive’s base salary as in effect immediately prior
to the Change in Control (as defined in Subsection 2(c) below);





(B)
A relocation or transfer of Executive’s principal place of employment that would
require Executive to commute on a regular basis more than twenty-five (25) miles
each way from the main business office of the Company as of the Effective Date
of this Agreement or outside the State of Washington;





(C)
A change in Executive’s position of employment such that Executive’s authority,
duties or responsibilities are materially changed; or





(D)
Any other action or inaction that constitutes a material breach of this
Agreement by Company.





(2)
Procedure for Resignation for Good Cause.  To resign for “Good Reason,”
Executive must give the Company:





(A)
Written notice of the intended resignation and a detailed description of the
Good Reason not more than thirty (30) days after Executive becomes aware of the
initial existence of the Good Reason; and







(B)
A reasonable opportunity of at least thirty (30) days in which to cure those
circumstances.





(C)
Good Reason shall not exist if Executive (a) fails to provide such notice within
the thirty (30) day notice period, or (b) the Company cures the specified
condition within the thirty (30) day cure period.





(c)
“Change in Control” means the occurrence of any of the following:





(1)
Bank or Bancorp merges or consolidates with another entity and, as a result,
less than 51% of the combined voting power of the resulting entity immediately
after the merger or consolidation is held by persons who were the holders of
Bank or Bancorp’s voting securities immediately before the merger
or consolidation.  A Change of Control will be deemed to occur on the date the
applicable transaction closes;





(2)
Any person, entity, or group of persons or entities, other than through merger
or consolidation, acquires a majority of the Bank or Bancorp’s outstanding
common stock or substantially all of the Bank’s or Bancorp’s assets; provided,
that, a Change in Control shall not occur if any person, entity, or group
already owns more than a majority of the Bank or Bancorp’s outstanding common
stock and acquires additional stock.  A Change of Control will be deemed to
occur on the date that any person, entity, or group first becomes the majority
owner of the Bank or Bancorp’s



3


--------------------------------------------------------------------------------




common stock or acquires substantially all of the Bank’s or Bancorp’s assets;





(3)
A majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of appointment or election.  A Change in Control
will be deemed to occur on the date members of the incumbent board first cease
to constitute at least a majority of the Board; or





(4)
Approval by Bancorp’s or the Bank’s shareholders of the Bank’s complete
liquidation, dissolution or sale to another entity.  A Change of Control will be
deemed to occur on the date the applicable transaction closes.




3.
Change in Control Benefits.





(a)
Benefit Entitlement and Amount.





(1)
Double Trigger.  Subject to the limitations under Subsection 3(a)(2) below, if
Executive’s employment with the Bank is: (i) terminated by the Company without
Cause or is terminated by Executive with Good Reason; and (ii) the Executive’s
employment termination takes place within the time period of six (6) months
prior to a Change in Control and twenty-four (24) months after a Change in
Control (the “Change in Control Window”), the Company shall pay Executive a
severance benefit (the “Change in Control Benefit”) equal to:





(A)
_______________ years of Executive’s annual base salary (based on the higher of
Executive’s base salary as of the Change in Control or as of the date of
termination of employment);





(B)
________________ years of Executive’s target annual incentive compensation
(based on the higher of the Executive’s target annual incentive compensation for
the year in which the Change in Control occurs or as of the date of the
termination of employment);





(C)
Any unpaid incentive compensation earned from the Company’s Annual Incentive
Plan and/or any successor incentive compensation plans (“Incentive
Compensation”) based upon the fiscal year that ended immediately before the date
of the termination;





(D)
Prorated Incentive Compensation for the fiscal year in which the termination
occurs based on the Executive’s target annual Incentive Compensation through the
month ended before the date of termination; and





(E)
If Executive timely and properly elects health continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 or any applicable state
health insurance continuation law (“COBRA”), the Company shall directly pay or
reimburse Executive for the monthly COBRA premium paid by Executive for
Executive and Executive’s dependents.  Executive shall be eligible to receive
such reimbursement until the earliest of: (i) the eighteen (18) month
anniversary of the date Executive’s employment is terminated; (ii) the date the
Executive is no longer eligible to receive COBRA continuation coverage; or (iii)
the date on which Executive becomes eligible to receive substantially similar
coverage



4


--------------------------------------------------------------------------------




from another employer or other source.  Notwithstanding the foregoing, if the
Company’s payments under this Section 3(a)(1)(E) would violate the
nondiscrimination rules applicable to non-grandfathered plans under the
Affordable Care Act (the “ACA”), or result in the imposition of penalties under
the ACA and the related regulations and guidance promulgated thereunder, the
Parties agree to reform this Section 3(a)(1)(E) in a manner as is necessary to
comply with the ACA.



In addition to the payments set forth above, all stock options and restricted
stock shall become one-hundred percent (100%) vested.




(2)
Code Section 280G.





(A)
Reduction.  Notwithstanding any other provision of this Agreement or any other
plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or its affiliates to the
Executive or for the Executive's benefit pursuant to the terms of this Agreement
or otherwise ("Covered Payments") constitute parachute payments ("Parachute
Payments") within the meaning of Section 280G of Internal Revenue Code of 1986,
as amended (the “Code”), but for this Subsection 3(a)(2), be subject to the
excise tax imposed under Section 4999 of the Code (or any successor provision
thereto) or any similar tax imposed by state or local law or any interest or
penalties with respect to such taxes (collectively, the "Excise Tax"), then the
Covered Payments shall be reduced to the minimum extent necessary to ensure that
no portion of the Covered Payments is subject to the Excise Tax.





(B)
Order of Reduction.  Any such reduction shall be made in accordance with Section
409A of the Code and the following:





(i)
The Covered Payments which do not constitute nonqualified deferred compensation
subject to Section 409A of the Code shall be reduced first; and





(ii)
All other Covered Payments shall then be reduced as follows: (i) cash payments
shall be reduced before non-cash payments; and (ii) payments to be made on a
later payment date shall be reduced before payments to be made on an earlier
payment date.





(C)
Determinations.  Any determination required under this Subsection, including
whether any payments or benefits are Parachute Payments, shall be made by the
Company in its sole discretion. The Executive shall provide the Company with
such information and documents as the Company may reasonably request in order to
make a determination under this Subsection. The Company's determination shall be
final and binding on the Executive.





(3)
The Change in Control Benefit shall be subject to any withholding and payroll
deduction requirements.



5


--------------------------------------------------------------------------------


(b) Payment of Benefit.





(1)
Payment Timing.  Subject to Subsection 3(b)(2) below, the Change in Control
Benefit under Subsection 3(a)(1)(A), (B), (C), and (D) will be paid in a lump
sum within thirty (30) days of termination of Executive’s employment during the
Change in Control Window or, if later, within seven (7) days after the
expiration of the Separation Agreement’s revocation period as described in
Section 4(a) below.  If the combined consideration and revocation periods (as
defined in Sections 14 and 15 of the Separation Agreement) overlap two calendar
years, the payment will be made in the later of the two years (irrespective of
the year in which the Separation Agreement is effective and irrevocable)
resulting in taxation to Executive in the second calendar year.  The COBRA
benefit will be paid as described under Subsection 3(a)(1)(E).





(2)
Section 409A Compliance.  If the Change in Control Benefit is subject to § 409A
of the Code and Executive is deemed to be a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i), the lump-sum payment will not be made
until the seventh month following termination of employment.




4.
Limitations on Change in Control Benefits.





(a)
Release of Claims.  Executive’s receipt of the Change in Control Benefit and the
additional benefits under Section 3 is conditioned on Executive having executed
a separation agreement in substantially the form attached hereto as Exhibit A
(the “Separation Agreement”) and the revocation period having expired without
revocation.  Executive must execute the Separation Agreement and the revocation
period must expire within sixty (60) days of the date of Executive’s termination
of employment with Company.





(b)
Compliance with Material Terms.  Receipt of the Change in Control Benefit is
further conditioned on Executive not being in violation of any material term of
this Agreement, including without limitation the restricted covenants in Section
5, or in violation of any material term of the Separation Agreement.





(c)
Regulatory Limitation.  Notwithstanding the foregoing, the Company shall make no
payment of any benefit provided for under this Agreement to the extent that the
payment would be prohibited by applicable banking regulations or any regulatory
order.  If such payment is so prohibited, the Company shall use its best efforts
to secure the consent of the banking regulator to make the payments in the
highest amount permissible, up to the amount provided for in this Agreement.




5.
Restrictive Covenants.





(a)
Confidential Information.


(1)
Executive’s Obligations.  For an indefinite period, Executive shall protect and
preserve as confidential all of Company’s Confidential Information (defined
below in Subsection 5(a)(2)) at any time known to Executive or in Executive’s
possession or control with not less than the diligence, care and effort which a
prudent owner would use to protect his or her own most sensitive information. 
Executive shall neither disclose to third parties, use, nor allow others to use
any Confidential Information for any purpose other than for the sole benefit of
Company and as specifically approved in writing in advance by Company’s Board in
each instance.

6


--------------------------------------------------------------------------------




Executive acknowledges and agrees that the covenants contained in this
Subsection 5(a) shall supplement, rather than replace or contradict, any other
rights or remedies that Company may have under applicable law.  If a dispute
arises, Executive has the burden to show that information is not Company’s
Confidential Information.  If anyone tries to compel Executive to disclose any
of Company’s Confidential Information by subpoena or otherwise, Executive will
promptly notify the Board or the CEO so that Company may take any actions it
deems necessary to protect its interests.





(2)
Definition of Confidential Information.  “Confidential Information” means
information which (a) derive independent economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (b) are the subject of efforts that are reasonable under the
circumstances to maintain their secrecy.  Confidential Information also includes
proprietary or secret information belonging to Company that was disclosed to or
known by Executive as a consequence of Executive’s employment with Company and
not otherwise publicly known, whether or not received prior to the Effective
Date, whether or not marked confidential or labeled as Confidential Information,
and whether or not considered a trade secret under applicable law.  Confidential
Information may consist of verbal, written, or electronically stored
information, and may be tangible or merely remembered.





(A)
Examples of Confidential Information.  Company provides the following list of
Confidential Information by way of example, but this list is not intended to be
exhaustive: inventions; technical information; algorithms, designs, concepts,
systems, techniques, methods, models, procedures, or processes; know-how or
methodologies; manuals, contracts, or reports; purchasing or accounting
information; regulatory information and communications related thereto;
financial history or projections; legal affairs; formulae; compositions;
software or computer programs; research projects; business modes and
information; the identity of all vendors, vendor lists, and vendor contact
information; the identity of customers, customer lists, and customer contact
information; pricing data; financial data; sources of supply; marketing plans
and/or strategies, including price strategies, marketing, sales, technology,
research and development, production, or merchandising systems or plans; and
information pertaining to any aspect of any activity or business of Company or
its vendors, suppliers, distributors or customers, including information
entrusted to Company by third parties (including vendors, customers and
prospective vendors or customers), or any trade secrets, proprietary or
confidential matter of Company or of such third parties.


(B)
Excluded Confidential Information.  Confidential Information does not include
information that Executive can prove (a) was known by or in the possession of
Executive prior to employment with Company through means other than as a result
of past relationships or business dealings between Executive and Company or its
vendors, suppliers or customers; (b) consists in whole or in part of any Prior
Intellectual Property (defined below in Section 6); or (c) is known to or
readily discoverable by others not under an obligation of confidentiality.

7


--------------------------------------------------------------------------------


(C)
DTSA Disclosure.  Pursuant to the Defend Trade Secrets Act of 2016, Executive
will not have criminal or civil liability under any federal or state trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  In addition, if Executive files a lawsuit for retaliation against
the Company for reporting a suspected violation of law, Executive may disclose
the trade secret to Executive’s attorney and may use the trade secret
information in the court proceeding, if Executive files any document containing
the trade secret under seal and does not disclose the trade secret, except
pursuant to court order.


(b)
Nonsolicitation.


(1)
During employment and for a one-year period following termination of Executive’s
employment for any reason whatsoever, Executive will not, directly or
indirectly, solicit, call on, induce or encourage Customers or Business Partners
(defined below) to terminate or limit their relationship with Company or to send
their business elsewhere or assist any person, group or entity in doing so or
attempting to do so.


(2)
“Customers” are:


(A)
All customers serviced by the Company or any of the Company’s affiliates at any
time within 12 months before the date of termination of Executive’s employment;


(B)
All customers and potential customers whom the Company or the Company’s
affiliates, with the knowledge or participation of Executive, actively solicited
at any time during the 12 months before the termination of Executive’s
employment; and


(C)
All successors, owners, directors, partners and management personnel of the
Customers described in Subsection (A) or (B) above.





(3)
“Business Partners” are suppliers, vendors, investors, financial institutions,
and other persons and entities with whom Company currently conducts or has
conducted business during the 12 months prior to Executive’s termination of
employment.





(c)
Nonraiding of Employees.





(1)
Executive recognizes that the workforce of the Company and its affiliates are a
vital part of the Company’s business.  Therefore, Executive agrees that, for 12
months following termination of Executive’s employment for any reason
whatsoever, Executive will not directly or indirectly recruit or solicit any
Company Employee to: (i) breach or modify any provision of such employee’s
employment agreement with Company; (ii) reduce or change the quality or quantity
or availability of such employee’s services to Company; or (iii) terminate such
employee’s employment with Company or any Company Party.  Executive also agrees
not to disclose or identify any Company employee as a potential candidate to a
third party; however, this does not restrict general solicitations, such as
help-wanted ads or job postings, 



8


--------------------------------------------------------------------------------




so long as those solicitations are not specifically directed to individuals who
are known to be currently employed by Company.  For purposes of this Subsection,
“Company Employees” means all employees working for the Company as of the date
of Executive’s termination from Company.





(d)
Injunctive Relief.  Executive acknowledges that it is impossible to measure in
money the damages that the Company will incur if Executive fails to observe the
covenants in this Section 5 (the “Restrictive Covenants”) and, therefore, the
Executive agrees that:


(1)
The Company shall be entitled to an injunction, restraining order or such other
equitable relief (without the requirement to post bond) restraining Executive
from committing any breach or threatened breach of the Restrictive Covenants;


(2)
If the Company is required to post a bond in order to secure an injunction or
other equitable remedy, that bond shall be no more than a nominal amount;


(3)
Executive waives any claim or defense that an adequate remedy at law is
available to the Company; and


(4)
These injunctive remedies are cumulative and are in addition to any other rights
and remedies the Company may have at law or in equity.


(e)
Reasonableness.  The parties agree that:


(1)
This Agreement in its entirety, and in particular the Restrictive Covenants, is
reasonable both as to time and scope;


(2)
The Restrictive Covenants are necessary for the protection of the Company’s
business and goodwill;


(3)
The Restrictive Covenants are not any greater than are reasonably necessary to
secure the Company’s business and goodwill;


(4)
The degree of injury to the public due to the loss of the service and skill of
Executive or the restrictions placed upon Executive’s opportunity to make a
living with Executive’s skills upon enforcement of those covenants, does not and
will not warrant non-enforcement of those restraints; and


(5)
If the scope of the Restrictive Covenants is adjudged too broad to be capable of
enforcement, then the parties authorize that court or arbitrator to narrow the
Restrictive Covenants so as to make them capable of enforcement, given all
relevant circumstances, and to enforce them to the fullest extent allowed.


(f)
Survival.  This Section shall survive the termination of this Agreement.

6.
Protection of Intellectual Property.


(a)
Company’s Ownership.  Company owns all Inventions and Works (as defined below in
Subsection 6(b)) that Executive makes, conceives, develops, discovers, reduces
to practice or fixes in a tangible medium of expression, alone or with others,
either (a) during Executive’s employment by Company (including past and future
employment, and whether or not during working hours), or (b) within one (1) year
after the termination of Executive’s employment in each case, if the Invention
or Works results from any work Executive

9


--------------------------------------------------------------------------------




performed for Company or involves the use or assistance of Company’s facilities,
equipment, materials, personnel or Confidential Information.  If Executive has
any pre-existing Invention or Work that Executive requests to exclude from
Company ownership (“Prior Intellectual Property”), Executive shall make full
written disclosure to Company by submitting an attachment to this Agreement
listing the Prior Intellectual Property (the “Prior Intellectual Property
Disclosure”).  If Executive does not attach a Prior Intellectual Property
Disclosure to this Agreement, Executive represents and warrants that Executive
owns no Prior Intellectual Property that Executive requests to exclude from
Company ownership.





(b)
Definitions of Invention and Works.  “Inventions” means discoveries,
developments, concepts, ideas, improvements to existing technology, processes,
procedures, machines, products, compositions of matter, trade secrets, formulas,
algorithms, computer programs and techniques, custom software, and all other
matters ordinarily intended by the word “invention,” whether or not patentable
or copyrightable.  “Inventions” also includes all records and expressions of
those matters. “Works” means original works of authorship, including interim
work product, modifications and derivative works, and all similar matters,
whether or not copyrightable.


(c)
Disclosure and Assignment.  Executive will promptly disclose to Company, will
hold in trust for Company’s sole benefit, will assign to Company, and hereby
does assign to Company all Inventions and Works described in Subsections 6(a)
and 6(b), including all copyrights, patent rights, and trade secret rights,
vested and contingent, except those pre-existing Inventions identified on the
Prior Intellectual Property Disclosure.  To the extent that such Inventions and
Works may be considered “works made for hire” under the copyright act, they are
hereby agreed to be works made for hire; otherwise, Executive hereby irrevocably
assigns and conveys all such rights, title and interest to Company, subject to
no liens, claims or reserved rights.  Executive will waive and hereby does waive
any moral rights Executive has or may have in the Inventions and Works described
in Subsections 6(a) and 6(b).  Executive further agrees that if the foregoing
waiver is not effective, Executive agrees not to assert any such moral rights. 
To the extent that Executive cannot assign the rights contemplated in
Subsections 6(a) and 6(b), including moral rights, Executive hereby grants to
Company a fully-paid, royalty free, worldwide, perpetual, exclusive license to
use, create and own derivative works of and otherwise exploit such rights.  At
Company’s direction and expense, Executive will execute all documents and take
all actions necessary or convenient for Company to document, obtain, maintain or
assign its rights to these Inventions and Works.  Company shall have full
control over all applications for patents or other legal protection of these
Inventions and Works.


(d)
Disclaimer Regarding Inventions Developed Entirely on Executive’s Own Time. 
Pursuant to RCW 49.44.140(3), Subsection 6(c) of this Agreement regarding the
assignment of certain inventions to Company does not apply to an Invention for
which no equipment, supplies, facilities, or trade secret information of Company
was used and which was developed entirely on Executive's own time, unless (a)
the Invention relates (i) directly to Company’s business, or (ii) to Company’s
actual or demonstrably anticipated research or development, or (b) the Invention
results from any work performed by Executive for Company.

10


--------------------------------------------------------------------------------

7.
Return of Company Property.  Executive will safeguard and return to Company when
Executive’s employment ends, or sooner if Company requests, all documents and
property in Executive’s care, custody or control relating to Executive’s
employment or Company’s business and customers (including but not limited to
Confidential Information (defined above), keys, pass cards, identification cards
), or any reproductions thereof, whether such information is reduced to writing,
existing in hard copies or electronic form, and whether residing on Company’s
computers, Executive’s own personal computer, laptop, tablet, or mobile device,
or other electronic media used for Company business.  After employment ends, or
sooner if Company requests, Executive must disclose all computer user
identifications and passwords used by Executive in the course of employment or
necessary for accessing information on the Company’s computer system, and
Executive will not retain copies of any Confidential Information or other
materials belonging to Company unless expressly authorized in writing by
Company.  The obligations in this Section include the return of documents and
other materials that may be in Executive’s desk at work, Executive’s car or
place of residence, or in any other location under Executive’s control.

8.
Dispute Resolution.


(a)
Arbitration.


(1)
The parties agree to submit any dispute arising under this Agreement or
Executive’s employment with Company, regardless of the nature of the dispute or
the legal concepts involved, to final, binding, and private arbitration.
Disputes subject to arbitration include not only disputes involving the
negotiation, meaning, or performance of this Agreement, but also claims
Executive may have against Company, Company’s affiliates, or against any of
their officers, directors, supervisors, managers, employees or agents for
violation of any federal, state, or local statute arising out of Executive’s
employment relationship with Company.  Executive and Company intend and agree
that class action and representative action procedures are hereby waived and
shall not be asserted, nor will they apply, in any arbitration pursuant to this
Agreement.  The Parties also agree that the following claims are not subject to
arbitration: (a) claims that cannot be subject to arbitration as a matter of
law; (b) claims for workers’ compensation or unemployment compensation; and (c)
claims under an employee benefit or pension plan that specifies a different
procedure.


(2)
All claims subject to arbitration shall be settled by final and binding
arbitration in accordance with the employment dispute resolution rules of the
American Arbitration Association (“AAA”) in effect at the time the demand for
arbitration is made (“Rules and Procedures”), which are available online at
https://www.adr.org/sites/default/files/Employment%20Rules.pdf. Accordingly, the
Parties are not permitted to pursue court action regarding claims that are
subject to arbitration.  Such arbitration shall be filed with the AAA and shall
be heard before a single neutral arbitrator who is experienced in employment
law, who shall be selected as provided in AAA’s Rules and Procedures.  The
aggrieved Party must file the arbitration complaint with AAA and provide all
other parties against whom or which a claim is brought written notice no later
than the expiration of the statute of limitations that the law prescribes for
the claim.  Otherwise, the claim shall be deemed waived.  The arbitration
complaint and written notice must identify and describe all claims, the facts
upon which such claims are based, and the relief or remedy sought.  Any
arbitration shall be heard in Vancouver, Washington; provided, however, if
arbitration in Vancouver, Washington is impractical because Executive’s
employment for Company is located more than 100 miles from


11


--------------------------------------------------------------------------------




Vancouver, Washington, the arbitration may be held in the county and state where
Executive last worked during Executive’s employment for Company.





(3)
Company shall be responsible for the arbitrator’s fees and expenses in excess of
any reasonable filing fee with the AAA; provided, however, each party shall pay
its own costs and attorneys’ fees, if any.  The arbitrator shall issue a written
decision that contains the essential findings and conclusions on which the
decision is based.  The arbitrator’s decision shall be final, binding and
conclusive upon the Parties.  Suit may be brought to compel arbitration or to
enforce any arbitration award in a court of competent jurisdiction.


(4)
Neither this agreement to arbitrate nor any demand for arbitration shall waive
or otherwise affect Company’s right to obtain any provisional remedy, including,
without limitation, injunctive relief for unfair competition, the use or
unauthorized disclosure or misappropriation of trade secrets, the disclosure of
any other Confidential Information or the violation of the confidentiality or
other provisions of Section 5 of this Agreement.  This Agreement also does not
prohibit Executive from filing an administrative charge or complaint with any
governmental agency.

9.
Miscellaneous.



(a)
Notices.  Any notice to be delivered under this Agreement shall be given in
writing and shall be deemed delivered three days after mailing by certified
mail, postage prepaid, addressed to the Company’s Chair of the Board or to
Executive at Executive’s last known address on the record of the Company. 
Either party may designate an address for notices by written notice to the
other.





(b)
Governing Law; Venue & Jurisdiction.  Executive acknowledges that Company
maintains its headquarters in Vancouver, Washington.  The Parties therefore
agree that this Agreement shall be governed by and construed in accordance with
the laws of the State of Washington, without giving effect to the rules
governing the conflicts of laws, and without the aid of any canon, custom, or
rule of law requiring construction against the drafter, and regardless of
whether a party changes domicile or residence.  Executive hereby waives the
right to argue to the contrary.  In the event such election is invalid, then the
court shall apply the law of the state or states in which Executive performs
services for Company.  Executive consents to the exercise of personal
jurisdiction by a court of competent jurisdiction in the State of Washington and
agrees that venue for any action not subject to arbitration shall be in Clark
County, Washington, and hereby waives the right to argue to the contrary.





(c)
Amendment/Waiver.


(1)
This Agreement may not be amended, released, discharged, abandoned, changed, or
modified in any manner, except by an instrument in writing signed by each of the
Parties hereto.


(2)
The failure of any Party to enforce at any time any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provision, nor
in any way to affect the validity of this Agreement or any part of it or the
right of any Party to enforce each and every such provision. No waiver or any
breach of this Agreement shall be held to be a waiver of any other or subsequent
breach.

12


--------------------------------------------------------------------------------


(d)
Severability.  If any provision of this Agreement is held by a court or
arbitrator to be invalid or unenforceable, the remaining provisions shall
continue to be fully effective.  If any part of this Agreement is held to be
unenforceable as written, it shall be enforced to the maximum extent allowed by
applicable law.  The unenforceability of any provision in this Agreement in any
jurisdiction shall not affect the enforceability of any provision of this
Agreement in any other jurisdiction.


(e)
Entire Agreement.  This Agreement represents the entire agreement between the
Parties regarding the matters addressed in this Agreement.  This Agreement
supersedes any other prior oral or written employment agreements between the
Parties.  Provided, however, this Agreement does not supersede any incentive
compensation agreement (including stock option or other equity incentive
agreements)


(f)
Code Section 409A Compliance.  For purposes of this Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Code and the
regulations thereunder (“Section 409A”).  The Parties intend that this
Agreement, to the extent possible, will be administered in accordance with
Section 409A and the Treasury Regulations and other applicable regulatory
guidance issued thereunder, and will be interpreted in a manner so that no
payments made to Executive under this Agreement constitute a deferral of
compensation or, if so, will constitute a deferral for which the payment and
other terms are compliant with Section 409A so as to avoid imposition of any
additional tax to Executive under Section 409A.  Company makes no representation
or warranty as to compliance with Section 409A and shall have no liability to
the Executive or any other person for any adverse consequences arising under
Section 409A.  Notwithstanding anything else provided herein, to the extent any
payments provided under this Agreement in connection with Executive’s
termination of employment constitute deferred compensation subject to Section
409A, and Executive is deemed at the time of such termination of employment to
be a “specified Executive” under Section 409A, then such payment shall not be
made or commence until the earlier of (i) the expiration of the 6-month period
measured from Executive’s separation from service from Company or (ii) the date
of Executive’s death following such a separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to Executive including, without limitation, the
additional tax for which Executive would otherwise be liable under Section
409A(a)(1)(B) in the absence of such a deferral.  The first payment thereof will
include a catch-up payment covering the amount that would have otherwise been
paid during the period between Executive’s termination of employment and the
first payment date but for the application of this provision, and the balance of
the installments (if any) will be payable in accordance with their original
schedule.

(g)          Assignment; Death; Binding Effect.


(1)
Executive shall not assign or transfer any of Executive’s rights under this
Agreement, wholly or partially, to any other person or to delegate the
performance of the Executive’s duties under the terms of this Agreement.


(2)
Upon Executive’s death, no death benefit is payable under this Agreement other
than benefits that were already in pay status at the date of death.  Executive’s
rights under this Agreement with respect to any benefits earned before the date
of death shall inure to Executive’s heirs, executors, administrators or
personal representatives.


13

--------------------------------------------------------------------------------


(3)
The rights and obligations of the Company under this Agreement shall inure to
the benefit of and be binding in each and every respect upon the direct and
indirect successors and assigns of the Company, regardless of the manner in
which the successors or assigns succeed to the interests or assets of the
Company.  This Agreement shall not be terminated by the voluntary or involuntary
dissolution of the Company, by any merger, consolidation or acquisition where
the Company is not the surviving corporation, by any transfer of all or
substantially all of the Company’s assets, or by any other change in the
Company’s structure or the manner in which the Company’s business or assets are
held.  Executive’s employment shall not be deemed terminated upon the occurrence
of one of the foregoing events. In the event of any merger, consolidation or
sale or transfer of assets, this Agreement shall be binding upon and shall inure
to the benefit of the surviving business or the business entity to which the
assets are transferred.


(h)
Survival.  If any benefits provided to Executive under this Agreement are still
owed, or claims under the Agreement are still pending at the time of termination
of this Agreement, this Agreement shall continue in force with respect to those
obligations or claims, until those benefits are paid in full or those claims are
resolved in full.  The covenants in Section 5 and Section 6, and the dispute
resolution provisions in Section 8 of this Agreement shall survive the
termination of this Agreement and shall be enforceable regardless of any claim
Executive may have against the Company.


(i)
Board of Director’s Authority.





(1)
Bancorp’s Board of Directors has the authority to interpret and construe the
provisions of this Agreement, including the attached Separation Agreement.





(2)
Bancorp’s Board of Directors has the authority to decide matters relating to
termination for Cause or Good Reason, the violation of the Restrictive Covenants
and the calculation of benefits.





(3)
In a decision under Subsection (1) or (2) above, the burden of proof shall be on
that Board of Directors and that decision shall be:





(A)
Subject to the duty of good faith and fair dealing;





(B)
Supported by clear and convincing evidence; and





(C)
Made by the affirmative vote of at least three fourths of that Board
of Directors.





(4)
An arbitrator or a court reviewing such a decision by that Board of Directors
shall make its own independent decision and not grant deference to the that
Board of Director’s decision.





(j)
Joint and Several Obligation. Bancorp and the Bank will be jointly and severally
liable for the payment obligations under this Agreement.





(k)
Actions by Banking Regulatory Authorities.





(1)
If Executive is suspended and/or temporarily prohibited from participating in
the conduct of the Company’s affairs by a notice served under Section 8(e)(3) or
(g)(1)



14


--------------------------------------------------------------------------------




of the FDIA, 12 U.S.C. § 1818(e)(3) and (g)(1), the Company’s obligations under
this Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the
Company may in its discretion:





(A)
Pay Executive all or part of the payments under this Agreement that were
withheld while its obligations under this Agreement were suspended; and/or





(B)
Reinstate in whole or in part any of its obligations which were suspended.





(2)
If Executive is removed and/or permanently prohibited from participating in the
conduct of the Company’s affairs by an order issued under Section 8(e)(4) or
(g)(1) of the FDIA, 12 U.S.C. § 1818(e)(4) and (g)(1), Executive shall be
terminated for Cause as of the effective date of the order.





(3)
If the Company is in default (as defined in Section 3(x)(1) of the FDIA,
12 U.S.C. § 1813(x)(1)), all further obligations under this Agreement shall
terminate as of the date of default.





(4)
This Agreement may be terminated entirely or suspended for a period of time by
the applicable banking regulatory authority, or as otherwise required by law,
if:





(A)
The Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement to
provide assistance to or on behalf of the Company under the authority contained
in Section 13(c) of the FDIA, 12 U.S.C. § 1823(c);





(B)
The applicable banking regulatory authority approves a supervisory merger to
resolve problems related to the operation of the Company; or





(C)
The applicable banking regulatory authority determines the Company is in an
unsafe or unsound condition.





(5)
The Change in Control Benefit is subject to and conditioned upon its compliance
with 12 U.S.C. § 1828(k) and FDIC regulation 12 C.F.R. Part 359, “Golden
Parachute and Indemnification Payments.”





(l)
Attorneys’ Fees and Costs.  In any dispute arising out of or relating to this
Agreement, including in compelling arbitration, or enforcing or collecting an
arbitration award, the prevailing party shall be entitled to recover from the
non-prevailing party its own reasonable attorneys’ fees, filing and services
fees, witness fees, arbitrator’s fees, and any other reasonably incurred
expenses and costs, to the extent not expressly prohibited by applicable law.





(m)
Headings, Captions.  The headings and captions used in this Agreement are for
convenience only and shall not affect the meaning or interpretation of the
Agreement.





(n)
Counterparts.  For the convenience of the Parties, this Agreement may be
executed by facsimile and in any number of counterparts, all of which when taken
together shall constitute one and the same Agreement.



15


--------------------------------------------------------------------------------

10.
Advice of Counsel.  Executive acknowledges that Executive has had adequate time
to consult legal counsel and financial advisors before signing this Agreement. 
Executive understands that Company makes no representations as to the tax
consequences of any payments under this Agreement.  Both Parties have
participated and had an equal opportunity to participate in the drafting of this
Agreement.  No ambiguity shall be construed against any Party upon a claim that
such party drafted the ambiguous language.











[Signature page to follow]






16


--------------------------------------------------------------------------------

EXECUTIVE





___________________________________________________

 
 
     
_______________

 
 
      Date:_______________________________________________

 
 





RIVERVIEW COMMUNITY BANK

 
RIVERVIEW BANCORP, INC.       By: 
________________________________________________   By: 
________________________________________________       Title:
_______________________________________________
  Title: _______________________________________________
 
 
 
Date:_______________________________________________
 
Date:_______________________________________________

 



17

--------------------------------------------------------------------------------

Exhibit A


EMPLOYMENT SEPARATION AGREEMENT AND RELEASE OF CLAIMS


This is a confidential separation agreement (this “Separation Agreement”)
between you, ____________, and us, Riverview Community Bank (the “Bank”) and
Riverview Bancorp, Inc. (“Bancorp”) (Bancorp and the Bank are collectively
referred to as “Riverview”). This Separation Agreement is dated for reference
purposes ____________, 20____, which is the date we delivered this Separation
Agreement to you for your consideration.



1.
Termination of Employment.  Your employment terminates (or was terminated) on
____________, 20____ (the “Separation Date”), which was within the number of
months of a Change in Control as specified in Section 3(a)(1) in the Change in
Control Agreement between you and Riverview dated ____________, 20____ (the “CIC
Agreement”), which is incorporated herein by reference.




2.
Payments.  In exchange for your agreeing to the release of claims and other
terms in this Separation Agreement, we will pay you the Change in Control
Benefit and other payments in Section 3 of the CIC Agreement.  You acknowledge
that we are not obligated to make these payments to you unless you enter this
Separation Agreement, comply with the Restrictive Covenants in Section 5 of the
CIC Agreement, and otherwise comply and continue to comply with the material
terms of the CIC Agreement and of this Separation Agreement.




3.
COBRA Continuation Coverage.  Your normal employee participation in Riverview’s
group health coverage will terminate on the Separation Date or, if provided
under the group health plan, the last day of the month in which the Separation
Date occurs.  Continuation of group health coverage thereafter will be made
available to you and your dependents pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 or any applicable state health insurance continuation
law (collectively, “COBRA”).  You understand and agree that your right to
benefits under Riverview’s health and welfare benefit program, if any, shall be
limited to those set forth under COBRA and continuation of group health coverage
after the Separation Date is entirely at your expense, as provided under COBRA,
unless Section 3 of the CIC provides otherwise.




4.
Full Payment and Entitlement to Leave.  You acknowledge having received full
payment of all compensation of any kind (including but not limited to wages,
salary, bonuses, paid time off, sick leave, reimbursable expenses, and incentive
compensation) that you earned as a result of your employment by us and that was
owing to you as of the Separation Date.  Any and all agreements to pay you
bonuses or other incentive compensation are terminated.  You understand and
agree that you have no right to receive any further payments for bonuses or
other incentive compensation, except the payments as described in Section 2 of
this Agreement (above).  You also acknowledge you have taken and have not been
deprived of any leave to which you were legally entitled prior to the Separation
date.



5.            Release of Claims.




(a)
You hereby release:





(1)
Riverview and its parent companies, divisions, subsidiaries, and affiliates, and
each of their benefit plans (each, including Riverview, a “Riverview
Affiliate”);





(2)
Each of the Riverview Affiliates’ past and present shareholders, executives,
directors, members, officers, agents, employees, representatives,
administrators, fiduciaries and attorneys; and



A-1


--------------------------------------------------------------------------------


(3)
The predecessors, successors, transferees and assigns of each of such persons
and entities, from any and all claims of any kind, known or unknown, that arose
on or before the date you signed this Separation Agreement.





(b)
The claims you are releasing include, without limitation, wrongful termination,
constructive discharge, breach of contract, violations arising under federal,
state or local laws or ordinances prohibiting discrimination or harassment on
the basis of age, race, color, national origin, religion, sex, gender,
disability, marital status, sexual orientation or any other protected status,
failure to accommodate a disability or religious practice, violation of public
policy, retaliation, failure to hire, wage and hour violations, including
overtime claims, tortious interference with contract or expectancy, fraud or
negligent misrepresentation, breach of privacy, defamation, intentional or
negligent infliction of emotional distress, unfair labor practices, breach of a
right to stock or stock options or other equity interests, attorneys’ fees or
costs, and any other claims that are based on any legal obligations that arise
out of or are related to your employment relationship with us.





(c)
You specifically waive any rights or claims that you may have under Title 49 of
the Revised Code of Washington, the Civil Rights Act of 1964 (including
Title VII of that Act), the Civil Rights Act of 1991, the Rehabiliation Act of
1973, the Age Discrimination in Employment Act of 1967 (ADEA), the Older Workers
Benefit Protection Act (OWBPA), the Americans with Disabilities Act of 1990
(ADA), the Equal Pay Act of 1963 (EPA), the Genetic Information
Nondiscrimination Act of 2008 (GINA), the Fair Labor Standards Act of 1938
(FLSA), the Family and Medical Leave Act of 1993 (FMLA), the Occupational Safety
and Health Act (OSHA), the Sarbanes-Oxley Act of 2002, the Fair Credit Reporting
Act (FCRA), the Uniformed Services Employment and Reemployment Rights Act of
1994, the Worker Adjustment and Retraining Notification Act (WARN), the Employee
Retirement Income Security Act of 1974 (ERISA), the National Labor Relations Act
(NLRA), the Washington Law Against Discrimination (WLAD), the Washington
Industrial Welfare Act, the Washington Family Leave Act, the Washington Minimum
Wage Act, the Washington Wage Payment Act, the Washington Rebate Act and all
similar federal, state and local laws.  The aforementioned claims are examples,
not a complete list, of the released claims.  It is the Parties’ intent that you
release any and all claims arising from or related to your employment, your
contract of employment, and separation of employment, of whatever kind or
nature, known or unknown, to the greatest degree allowed by law, against us,
which arose or occurred on or before the date you sign this Separation
Agreement.





(d)
You agree not to seek any personal recovery (of money damages, injunctive relief
or otherwise) for the claims you are releasing in this Separation Agreement,
either through any complaint to any governmental agency or otherwise, whether
individually or through a class action.  You agree never to start or participate
as a plaintiff in any lawsuit or arbitration asserting any of the claims you are
releasing in this Separation Agreement.  You represent and warrant that you have
not initiated any complaint, charge, lawsuit or arbitration involving any of the
claims you are releasing in this Separation Agreement.





(e)
Should you apply for future employment with a Riverview Affiliate, the Riverview
Affiliate has no obligation to consider you for future employment.





(f)
You represent and warrant that you have all necessary authority to enter into
this Separation Agreement (including, if you are married, on behalf of your
marital community) and that you have not transferred any interest in any claims
to your spouse or to any third party.



A-2


--------------------------------------------------------------------------------


(g)
This Separation Agreement does not affect your rights arising under any of
Riverview’s benefit plans through the Separation Date or afterwards under the
terms of those plans to receive pension plan benefits, medical plan benefits,
unemployment compensation benefits or workers’ compensation benefits.





(h)
This Separation Agreement also does not affect your rights under agreements,
bylaw provisions, insurance or otherwise, to be indemnified, defended or held
harmless in connection with claims that may be asserted against you by
third parties.





(i)
This Separation Agreement also does not affect your rights to file a charge or
complaint with or participate in an investigation by the Equal Employment
Opportunity Commission or other government agency.  But, you give up any right
to recover or receive any personal relief or benefit from any such charge,
complaint, or investigation, or from any lawsuit or administrative action filed
by any government agency which is the result of any such charge, complaint, or
participation by you.  Personal relief or benefit includes attorneys’ fees,
monetary damages, and reinstatement.  Nothing in this Agreement is intended to
prevent you from reporting potential violations of the law, cooperating or
participating in any investigation by the Equal Employment Opportunity
Commission, SEC, or other government agency concerning any Riverview Affiliate,
or from testifying truthfully in any legal proceeding resulting from any
government agency’s enforcement actions.





(j)
You understand that you are releasing potentially unknown claims, and that you
have limited knowledge with respect to some of the claims being released.  You
acknowledge that there is a risk that, after signing this Separation Agreement,
you may learn information that might have affected your decision to enter into
this Separation Agreement.  You assume this risk and all other risks of any
mistake in entering into this Separation Agreement.





(k)
You agree that this release is fairly and knowingly made.




6.
No Admission of Liability.  Neither this Separation Agreement nor the payments
made under this Separation Agreement are an admission of liability or wrongdoing
by any Riverview Affiliate.




7.
Riverview Materials.  You represent and warrant that you have, or no later than
the Separation Date will have, returned all keys, credit cards, documents,
Confidential Information (as defined in Section 5 of the CIC Agreement), and
other materials that belong to us, and disclosed all computer user
identifications and passwords used by you in the course of your employment or
necessary for accessing information on our computer system, in accordance with
Section 7 of the CIC Agreement, which is incorporated herein by reference.




8.
Nondisclosure Agreement.  You will comply with the covenant regarding
confidential information in Section 5(a) of the CIC Agreement, which covenant is
incorporated herein by reference.  You also agree to keep the terms of this
Separation Agreement in strict confidence and not to disclose the same to any
other person or entity except as may be required by law. Except for litigation
arising out of the breach of or attempt to enforce this Separation Agreement,
this Separation Agreement shall not be admissible as evidence in any legal
proceeding.




9.
Non-Disparagement and Non-Incitement.  You agree not to make, publish, or
communicate (or causing others to make, publish, or communicate) any public or
private disparaging statements concerning any Riverview Affiliate or their
current or former officers, directors, members, shareholders, employees, agents,
customers, suppliers, or investors, including without limitation statements made
to employees of any Riverview Affiliate or statements made on internet blogs,
social media sites, and review sites; provided, however, that nothing in this
Separation Agreement



A-3


--------------------------------------------------------------------------------



shall preclude you from making truthful statements that are required by
applicable law, regulation, or legal process.  You may not disparage any
Riverview Affiliate or its business or products, and may not encourage any third
parties to sue a Riverview Affiliate.




10.
Cooperation Regarding Other Claims.  If any claim is asserted by or against a
Riverview Affiliate as to which you have relevant knowledge, you will reasonably
cooperate with us in the prosecution or defense of that claim, including by
providing truthful information and testimony as reasonably requested by us.




11.
Nonsolicitation; No Interference.  You will comply with Sections 5(b) and 5(c)
of the CIC Agreement, incorporated herein by reference, and Riverview will have
the right to enforce those provisions under the terms of Section 5(d) of the CIC
Agreement, incorporated herein by reference.  Following the expiration of the
covenants referenced in the preceding sentence, you will not, apart from good
faith competition, interfere with any Riverview Affiliate’s relationships with
customers, employees, vendors, or others.




12.
Liquidated Damages.  Any breach by you of provisions set out in Sections 7
through 11 above shall be a material breach of this Separation Agreement for
which we agree that Riverview or one of its affiliates would suffer irreparable
harm and damage to its reputation, and for which liquidated damages in the
amount of the Change in Control Benefit specified in Section 3 of the CIC
Agreement or actual damages, whichever is greater, shall be assessed. The
foregoing shall not be interpreted to preclude any additional remedy available
to Riverview at law or in equity, including but not limited to injunctive
relief.




13.
Independent Legal Counsel.  You are advised and encouraged to consult with an
attorney before signing this Separation Agreement.  You acknowledge that you
have had an adequate opportunity to do so.




14.
Consideration Period.  You have 21 days from the date this Separation Agreement
is given to you to consider this Separation Agreement before signing it.  You
may use as much or as little of this 21‑day period as you wish before signing. 
If you do not sign and return this Separation Agreement within this 21-day
period, you will not be eligible to receive the benefits described in this
Separation Agreement.




15.
Revocation Period and Effective Date.  You have 7 calendar days after signing
this Separation Agreement to revoke it.  To revoke this Separation Agreement
after signing it, you must deliver a written notice of revocation to Riverview’s
Chief Executive Officer or the Chairman of the Board before the 7-day period
expires.  This Separation Agreement shall not become effective until the 8th
calendar day after you sign it (the “Effective Date”).  If you revoke this
Separation Agreement, it will not become effective or enforceable, and you will
not be entitled to the benefits described in this Separation Agreement.




16.
Knowing and Voluntary Waivers under the ADEA.  You acknowledges that you
understand this is a full release of all existing claims whether currently known
or unknown including, but not limited to, claims for age discrimination under
the Age Discrimination in Employment Act.  You agree and acknowledges that you
have read and understood this Separation Agreement, and that you have consulted
with an attorney regarding the meaning and application of this Separation
Agreement, or, if you have not consulted with an attorney, you have been advised
to do so and have had ample opportunity to do so.  You enter into this
Separation Agreement knowingly, voluntarily, free from duress, and as a result
of your own free will and with the intention to waive, settle, and release all
claims you have or may have against each Riverview Affiliate.



A-4


--------------------------------------------------------------------------------

17.
Governing Law.  This Separation Agreement is governed by the laws of the State
of Washington that apply to contracts executed and to be performed entirely
within the State of Washington.




18.
Dispute Resolution.  Any dispute arising under this Agreement shall be subject
to arbitration in accordance with Section 8 of the CIC Agreement, which Sections
are specifically incorporated by reference, in their entirety, in this
Agreement.




19.
Saving Provision.  If any part of this Separation Agreement is held to be
unenforceable, it shall not affect any other part, except if the release in
Section 5 is determined to be invalid or unenforceable, this Separation
Agreement shall be voidable by Riverview for a period of sixty (60) days
following receipt of written notice of the invalidity or unenforceability.




20.
Final and Complete Agreement.  Except for the CIC Agreement and/or the
Employment Agreement, which are expressly incorporated herein by reference, this
Separation Agreement is the final and complete expression of all agreements
between us on all subjects relating to your employment or its termination and
supersedes and replaces all prior discussions, representations, agreements,
policies and practices.  You acknowledge you are not signing this Separation
Agreement relying on anything not set out herein.




21.
Miscellaneous.  This Separation Agreement may be signed in counterparts, both of
which shall be deemed an original, but both of which, taken together shall
constitute the same instrument.  A signature made on a faxed or electronically
mailed copy of the Separation Agreement or a signature transmitted by facsimile
or electronic shall have the same effect as the original signature.  The section
headings used in this Separation Agreement are intended solely for convenience
of reference and shall not in any manner amplify, limit, modify or otherwise be
used in the interpretation of any of the provisions hereof.  This Separation
Agreement was the result of the negotiations between the parties.  In the event
of vagueness, ambiguity or uncertainty, the Separation Agreement shall not be
construed against the party preparing it, but shall be construed as if both
parties prepared it jointly.  If you or Riverview fails to enforce this
Separation Agreement or to insist on performance of any term, that failure does
not mean a waiver of that term or of the Separation Agreement.  This Separation
Agreement remains in full force and effect anyway.











[Signature page to follow]




A-5


--------------------------------------------------------------------------------

Riverview Community Bank


By:______________________________



Title:  ____________________________



Date:  ____________________________







Riverview Bancorp, Inc.


By:______________________________



Title:  ____________________________



Date:  ____________________________





I, the undersigned, having been advised to consult with an attorney, hereby
agree to be bound by this Separation Agreement and confirm that I have read and
understood each part of it.




 

_________________________________





_________________________________

Print Name




_________________________________
Date: 


A-6


--------------------------------------------------------------------------------